Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 6, the prior art reference Khoryaev et al. US 2018/0212733 A1 discloses increasing the DMRS density in the time domain to enable more accurate channel estimation. Pawar US 2019/0158331 A1 discloses DMRS sequence can be included in a first symbol of the subframe for any particular block of data symbols. Goa US 2019/0037554 A1 discloses using symbol wherein DMRS is multiplexed data or control information. However, the prior art references don’t disclose wherein a position of the first OFDM symbol is variable based on mapping type of a data region related with a location of starting OFDM symbol and a length of the data region, wherein positions of the second OFDM symbols are determined based on a presence of the first OFDM symbol, a number of the second OFDM symbols and a number of OFDM symbols within the data region, and wherein the positions of the second OFDM symbols used for first mapping type are determined regardless of determined position of the first OFDM symbol as the first position or the second position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472